Judgment unanimously modified by vacating the conviction and sentence for one count of criminal contempt, first degree, and, as modified, affirmed. Memorandum: The People concede that appellant’s refusal to answer a series of questions posed to him, after a grant of immunity, before the Grand Jury related solely to one burglary. Thus, it constitutes but a single contempt (see People v Riela, 7 NY2d 571). (Appeal from judgment of Erie Supreme Court—criminal contempt, first degree.) Present—Marsh, P. J., Moule, Cardamone, Simons and Dillon, JJ.